139 NOTICE OF ANNUAL GENERAL MEETING (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) NOTICE OF ANNUAL GENERAL MEETING FOR THE YEAR 2008 NOTICE IS HEREBY GIVEN that the annual general meeting (“Annual General Meeting”) of China Petroleum & Chemical Corporation (“Sinopec Corp.”) for the year 2008 will be held at Kempinski Hotel, 50 Liangmaqiao Road, Chaoyang District, Beijing, China on Friday, 22 May 2009 at 9:00 a.m. for the following purposes: By way of ordinary resolutions: 1.To consider and approve the report of the Third Session of the Board of Directors of Sinopec Corp. (including the report of the Board of Directors of Sinopec Corp. for the year 2008). 2.To consider and approve the report of the Third Session of the Supervisory Committee of Sinopec Corp. (including the report of the Supervisory Committee of Sinopec Corp. for the year 2008). 3.To consider and approve the audited accounts and audited consolidated accounts of Sinopec Corp. for the year ended 31 December 2008. 4.To consider and approve the plan for allocating any surplus common reserve funds at amount of RMB20 billion from the after-tax profits. 5.To consider and approve the profit distribution plan for the year ended 31 December 6.To consider and approve the re-appointment of KPMG Huazhen and KPMG as the domestic and overseas auditors of Sinopec Corp. for the year 2009, respectively, and to authorize the Board of Directors to determine their remunerations. 7.To authorise the Board of Directors to determine the interim profit distribution plan of Sinopec Corp. for 2009. 8.To elect the Fourth Session of the Board of Directors of Sinopec Corp The election of the members of the Board of Directors will be by way of cumulative voting. The relevant details of the candidates are set out in the appendix to this notice. 9.To elect the supervisors assumed by non-representatives of the employees of the Fourth Session of the Supervisory Committee of Sinopec Corp. The relevant details of the candidates for the supervisors assumed by non-representatives of employees of the Fourth Session of the Supervisory Committee are set out in the appendix to this notice. 10.To consider and approve the Service Contracts between Sinopec Corp. and Directors of the Fourth Session of the Board Directors and Supervisors of the Fourth Session of the Supervisory Committee (including emoluments provisions). 11.To authorise the Secretary to the Board of Directors to, on behalf of Sinopec Corp., deal with all applications, approval, registrations, disclosure and filings in relation to the reelection of directors and supervisors. By Way of Special Resolutions: 12.To approve the proposed amendments to the Articles of Association and its appendices of Sinopec Corp. 140 13.To authorise the Secretary to the Board of Directors of Sinopec Corp. to, on behalf of Sinopec Corp., deal with all applications, approval, registrations and filing relevant to the proposed amendments to the Articles of Association and its appendices. 14.To authorise the Board of Directors of Sinopec Corp. to determine the proposed plan for issuance of debt financing instrument(s): It is proposed to the shareholders at the Annual General Meeting to authorize the Board of Directors, pursuant to the relevant regulations, within the maximum balance of the issuable bonds, namely after issuance, the relevant accumulative debt financing instruments balance shall not exceed 40% of the latest total audited net assets of Sinopec Corp., to determine issuance of debt financing instruments, principal of which shall not exceed 10% of the latest audited net assets of Sinopec Corp. stated in the consolidated financial statements prepared in accordance with the Accounting Standards for Business Enterprises, on one issuance or several issuances, including but not limited to short term financial instruments and mid-term financial notes. To generally and unconditionally authorise the Board of Directors (or at least two directors appointed by the Board of Directors) to determine the terms and conditions and all other matters in relation to the issuance of such debt financing instrument(s) based on the needs of Sinopec Corp. and the market conditions, including without limitation to the determination of the actual value, interest rate, and term of the bond(s) subject to the aforementioned limits, as well as to the production, execution and disclosure of all necessary documents thereof. This Proposal will expire at the completion of the next shareholders meeting of Sinopec Corp. 15.To grant to the Board of Directors of Sinopec Corp. a general mandate to issue new shares: In order to grant discretion to the Board of Directors on the flexibility of issuance of new shares, the Board of Director proposes to obtain a general mandate from shareholders. Under the general mandate, the Board of Directors (or the directors authorised by the Board) will be authorised to allot, issue and deal with shares not exceeding 20% of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corp However, notwithstanding the obtaining of the general mandate, any issue of domestic shares needs shareholders’ approval at shareholders’ meeting in accordance with the relevant PRC laws and regulations. It is resolved as follow: “(1)Subject to paragraphs (3) and (4) and pursuant to the Company Law (the “Company Law”) of the People´s Republic of China (the “PRC”) and the listing rules of the relevant stock exchanges (as amended from time to time), the exercise by the Board of Directors of Sinopec Corp. of all the powers of Sinopec Corp. granted by the general and unconditional mandate to allot, issue and deal with shares during the Relevant Period and to determine the terms and conditions for the allotment and issue of new shares including the following terms: (a)class and number of new shares to be issued; (b)price determination method of new shares and/or issue price (including price range); (c)the starting and closing dates for the issue; (d)class and number of the new shares to be issued to existing shareholders; and (e)the making or granting of offers, agreements and options which might require the exercise of such powers. (2)The approval in paragraph (1) shall authorise the Board of Directors of Sinopec Corp. during the Relevant Period to make or grant offers, agreements and options which would or might require the exercise of such powers after the end of the Relevant Period. (3)The aggregate nominal amount of new domestic listed shares and new overseas listed foreign shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued and dealt with (whether pursuant to an option or otherwise) by the Board of Directors of Sinopec Corp. pursuant to the approval in paragraph (1), otherwise than pursuant to issue of shares by conversion of the surplus reserve into share capital in accordance with the Company Law of the PRC and the Articles of Association of Sinopec Corp., shall not exceed 20% of each class of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corp. 141 (4)In exercising the powers granted in paragraph (1), the Board of Directors of Sinopec Corp. must (i) comply with the Company Law of the PRC and the relevant regulatory stipulations (as amended from time to time) of the places where Sinopec Corp. is listed; and (ii) obtain approval from China Securities Regulatory Commission and other relevant PRC government departments. (5)For the purpose of this resolution: ”Relevant Period” means the period from the date of passing this resolution until whichever is the earliest of: (i)twelve months from the date of passing this resolution; (ii)the conclusion of the next annual general meeting of Sinopec Corp.; and (iii)the revocation or variation of the mandate granted under this resolution by special resolution of the shareholders in general meeting. (6)The Board of Directors of Sinopec Corp., subject to the approval of the relevant authorities of the PRC and in accordance with the Company Law of the PRC, be and is hereby authorised to increase the registered capital of Sinopec Corp. to the required amount upon the exercise of the powers pursuant to paragraph (1) above. (7)To authorise the Board of Directors to sign the necessary documents, complete the necessary formalities and take other necessary steps to complete the allotment and issue and listing of new shares, provided the same do not violate the relevant laws, administrative regulations, listing rules of the relevant stock exchanges and the Articles of Association. (8)Subject to the approval of the relevant PRC authorities, the Board of Directors of Sinopec Corp. is hereby authorised to make appropriate and necessary amendments to the Articles of Association after completion of the allotment and issue of new shares according to the method, type and number of the allotment and issue of new shares by Sinopec Corp. and the actual situation of the shareholding structure of Sinopec Corp. at the time of completion of the allotment and issue of new shares in order to reflect the alteration of the share capital structure and registered capital of Sinopec Corp. pursuant to the exercise of this mandate.” Details regarding the abovementioned resolutions 1, 2, 3 and 5 are available in the annual report of Sinopec Corp. for year 2008, and details of resolutions 10 and 12 are included in the circular to be dispatched to the holders of H shares of Sinopec Corp., and are also available at the website of the Shanghai Stock Exchange, http://www.sse.com.cn. By Order of the Board China Petroleum & Chemical Corporation Chen Ge Secretary to the Board of Directors Beijing, PRC, 27 March 2009 Appendix: Details of the candidates of the Board of Directors of Sinopec Corp. Su Shulin*, aged 47, is a professor level senior engineer and obtained a Master Degree. In January 1999, Mr. Su was appointed as President and Deputy Secretary of the Party Committee of Daqing Petroleum Administration Bureau; in October 1999, he was appointed as Vice President of PetroChina Company Limited and concurrently Chairman, President and Secretary to the Party Committee of Daqing Petroleum Administration Bureau; in August 2000, he was appointed as Vice President and Member of the Party Leading Group of China National Petroleum Corporation (“CNPC”) and concurrently Vice President of PetroChina Company Limited as well as Chairman, President and Secretary of the Party Committee of Daqing Oil Field Co., Ltd.; in November 2002, he was also appointed as Director of PetroChina Company Limited; in December 2002, he was appointed as Vice President and Member of the Party Leading Group of CNPC and concurrently Director, Senior Vice President of PetroChina Company Limited; in September 2006, he was appointed as Committee member, Standing Committee member and Director of Organization Department of the Party Liaoning Provincial Committee; in June 2007 he was appointed as President and Secretary of the Party Leading Group of China Petrochemical Corporation; in August 2007, he was elected as Director and Chairman on Third Session of the Board of Directors of Sinopec Corp. Mr. Su was elected as Alternative Member of 142 Central Committee on the 16th and 17th National Congresses of the Party. Wang Tianpu#, aged 46, is a professor level senior engineer and obtained a doctor degree. In March 1999, Mr. Wang was appointed as Vice President of Qilu Petrochemical Company of China Petrochemical Corporation; in February 2000, he was appointed as Vice President of Sinopec Corp. Qilu Company; in September 2000, he was appointed as President of Sinopec Corp. Qilu Company; in August 2001, he was appointed as Vice President of Sinopec Corp.; in April 2003, he was appointed as Senior Vice President of Sinopec Corp.; in March 2005, he was appointed as President of Sinopec Corp.; in May 2006, he was elected as Director of the Third Session of the Board of Directors of Sinopec Corp. and President of Sinopec Corp. Zhang Yaocang*, aged 55, is a professor level senior engineer and was graduated from graduate school. In November 1990, Mr. Zhang was appointed as Deputy Director of Bureau of Oil Geology and Marine Geology of Ministry of Geology and Mineral Resources; in February 1994, he was appointed as Secretary to the Party Committee and Deputy Director of Bureau of Oil Geology and Marine Geology of Ministry of Geology and Mineral Resources; in June 1997, he was appointed as Deputy Secretary to the Party Committee and Executive Vice President of Sinopec Star Petroleum Co., Ltd.; in April 2000, he was appointed as Assistant to President of China Petrochemical Corporation and concurrently President of Sinopec Star Petroleum Co., Ltd.; in August 2000, he was also appointed as Secretary to the Party Committee of Sinopec Star Petroleum Co., Ltd.; in July 2001, he was appointed as Vice President of China Petrochemical Corporation. Zhang Jianhua#, aged 44, is a professor level senior engineer and obtained a Master Degree. In April 1999, Mr. Zhang was appointed as Vice President of Shanghai Gaoqiao Petrochemical Company of China Petrochemical Corporation; in February 2000, he was appointed as Vice President of Sinopec Corp. Shanghai Gaoqiao Company; in September 2000, he was appointed as President of Sinopec Corp.
